



COURT OF APPEAL FOR ONTARIO

CITATION: Melanson v. Controlchem Canada
    Ltd., 2014 ONCA 82

DATE: 20140128

DOCKET: C57376

Sharpe, Watt and Benotto JJ.A.

BETWEEN

Stephen Melanson

Plaintiff (Appellant)

and

Controlchem Canada Ltd., Douglas Fast and Josip
    Saric

Defendants (Respondents)

John H. McNair, for the plaintiff (appellant)

Thomas J. Gorsky and Jennifer Hodgins, for Controlchem
    Canada Ltd.

Gordon Bobesich, for Josip Saric

Heard: January 27, 2014

On appeal from the order of Justice A.J. Goodman of the Superior
    Court of Justice, dated June 25, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that there is any basis for us to interfere with
    the decision of the motion judge dismissing the appellants motion to set aside
    the Registrars order dismissing the action for delay.

[2]

It is acknowledged that the motion judge applied the correct legal test
    and that the decision was discretionary. We are not persuaded that there was a
    palpable and overriding error or that he failed to consider the explanation for
    the delay up to the point of the Registrars order.

[3]

Moreover, the explanation for the very significant delay in bringing the
    motion after the administrative dismissal is unsatisfactory.

[4]

Accordingly, the appeal is dismissed.

[5]

Costs to Controlchem and Fast fixed at $11,000 and to Saric fixed at $6,000
    both inclusive as per the agreement of counsel.


